Per Curiam.
These cases were submitted jointly for decision. Appellant in each case is represented by the attorney general. No appearance was made in this court by the respondents in either case.
The question involved is whether the department of social security acted arbitrarily or capriciously or contrary to law in considering respondents’ ownership of their homes as a resource and assigning a use value to be used in determining the amount of respondents’ grants.
Upon an examination of the record in this court it was found that the trial court’s certificate attached to the statement of facts did not purport to identify the departmental record which was apparently considered by the court upon the trial of these cases.
Counsel were notified of this condition of the record and the attorney general submitted a list of authorities in support of his contention that the certificate attached to the statement of facts was not defective.
After considering the applicable statute (Rem. Supp. 1949, § 9998-33Í) and the cases cited by counsel, we are of the opinion that the certificate is defective in that it fails to identify the departmental record which was considered by the court and fails to state whether any additional evidence, testimony or exhibits were presented by the parties or admitted by the court.
The cause is remanded to the superior court to enable that court to amend its certificate so as to supply the required information in accordance with this opinion.
No costs will be allowed until final disposition of this appeal is made by this court.